Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-23 & 25 are allowed.
 
 
REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1-8, 10-23 & 25 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of an intermediary to send scripts from a server to a target VNF in order to execute the scripts. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
 
 	The closest found prior art is listed below:
 	US 9485231 B1, Column 8 lines 21-27 disclose user device sending electronic instructions to be performed by the network-connected device. Figure 3 disclose instructions being sent from a gateway to a network-connected device.
 
 	US 20160234689 A1, disclose automatic device detection and remote device management.
 
 	US 20170223530 A1, disclose Network Function Virtualization Infrastructure (NFVI) servers execute Virtual Network Functions (VNFs) to exchange user data under the control of a Management and Orchestration (MANO) system.

 	US 20190104047 A1, disclose a device that contains a testing package that includes VNF for testing and test scripts to configure the testing and generate a report based on a result of the execution of the testing for the test package.

 	US 20180302239 A1, disclose network management for assigning and configuring general purpose hardware to support virtual network functions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457